Case 1:20-cv-22393-CMA Document 1-3 Entered on FLSD Docket 06/10/2020 Page 1 of 2




                               EXHIBIT C

                INDEPENDENT CONTRACTOR AGREEMENT
             Case 1:20-cv-22393-CMA
                                 3505 NWDocument
                                         107th Ave. 1-3 Entered on FLSD Docket 06/10/2020 Page 2 of 2
                                               Doral, FL 33178
Tel: 305 477-6230     Fax: 305 477-5694        United States




 Issue To:
                                                                                                         Customers Statements
 Doticom Corp                                                                                                       Cust #: XUS13924
 2475 NW 95th Ave suite 6                                                                                             Date: September 17, 2019
 DORAL                                                           Phone #: 305-546-4026                       Statement Date Sep 16, 2019
 United States                                                     Fax #:                                             Page: 1 of 1
 Credit Limit: 1
 Terms: n60


                 Current                Over 30              Over 60                  Over 90    Over 120                 + 120             Total Balance
              12,589.82                6,289.30             6,294.91              6,294.91       5,528.05           419,660.96                456,657.95

 Date              Transaction       OC Customer        Due Date        Trans. Type               Charges                     Balance        Currency
 01/24/2019        1148187           19158              03/25/2019      Invoice                 162,381.44                  105,085.66          us
 01/24/2019        1148192           PO19158-1          03/25/2019      Invoice                 195,234.50                  195,234.50          us
 01/28/2019        1148592           0128               03/29/2019      Invoice                   1,966.44                    1,966.44          us
 01/29/2019        1148765           0129               03/30/2019      Invoice                  66,250.00                   66,250.00          us
 01/31/2019        1149292                              04/01/2019      Invoice                  27,387.00                   27,387.00          us
 02/01/2019        1149629           PO19199            04/02/2019      Invoice                  22,977.36                   22,977.36          us
 02/01/2019        1149630                              04/02/2019      Invoice                    760.00                         760.00        us
 04/08/2019        94861                                06/07/2019      FC Invoice                5,528.05                    5,528.05          us
 05/08/2019        95006                                07/07/2019      FC Invoice                6,294.91                    6,294.91          us
 06/08/2019        95138                                08/07/2019      FC Invoice                6,294.91                    6,294.91          us
 07/08/2019        95278                                09/06/2019      FC Invoice                6,294.91                    6,294.91          us
 08/08/2019        95408                                10/07/2019      FC Invoice                6,294.91                    6,294.91          us
 09/08/2019        95560                                11/07/2019      FC Invoice                6,294.91                    6,294.91          us
 09/11/2019        313093                               09/11/2019      Credit Note                  -5.61                         -5.61        us


             Last Payment Date                 Last Payment Amount                                              Total Invoices:             $456,663.56
                           1/31/19                          -50,000                                              Total Credits:                   $5.61
                                                                                                              Total Payments:                     $0.00
                                                                                                                 Total Balance              $456,657.95




                     Customer Name: Doticom Corp
                     Please Remit Payment To:
                     Checks                         Wire Transfers                                                                   Amount Past Due
                     INTCOMEX                       Bank : PNC Bank,N.A.
                     3505 NW 107th Ave.             Address: Two Tower Center Blvd. 21 st Floor East Brunswick,NJ 08816 USA
                     Doral, FL 33178 United         ABA # 0312-07607
                     States                         Swift # PNCCUS33
                                                    Acct Name: Software Brokers of America,INC. D/b/a Intcomex
                                                    Account #: 8026564679                                                                  444,068.13



                                               Note: All past due invoices are subject to 1.5 % per month.
